 Case 2:19-cv-18553-MCA-SCM Document 1 Filed 09/30/19 Page 1 of 7 PageID: 1



VIRGINIA & AMBINDER, LLP
By: Charles R. Virginia, Esq.
Nicole Marimon, Esq.
40 Broad Street, 7th Floor
New York, New York 10004
Telephone: (212) 943-9080
Attorneys for Plaintiffs

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

TRUSTEES OF THE NEW JERSEY B.A.C. HEALTH
FUND, TRUSTEES OF THE NEW JERSEY B.A.C.
ANNUITY FUND, TRUSTEES OF THE B.A.C. LOCAL 4
NEW JERSEY PENSION FUND, TRUSTEES OF THE
BRICKLAYERS    &  ALLIED    CRAFTWORKERS 19 CV______
INTERNATIONAL PENSION FUND,

                                                   Plaintiffs,

                          -against-
                                                                 COMPLAINT
PARAMOUNT BUILDERS, INC.,

                                                  Defendant.


       Plaintiffs, by and through their attorneys, Virginia & Ambinder, LLP, as and for their

Complaint, respectfully allege as follows:

                                 NATURE OF THE ACTION

       1.      This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act (“ERISA”) of 1974, as amended, 29 U.S.C. §§

1132(a)(3), 1145, and Section 301 of the Labor-Management Relations Act (“LMRA”) of 1947,

29 U.S.C. § 185, by multiemployer welfare and pension funds through their respective Boards of

Trustees, and by a labor union through its authorized representative, to collect delinquent employer

contributions to employee benefit plans.
 Case 2:19-cv-18553-MCA-SCM Document 1 Filed 09/30/19 Page 2 of 7 PageID: 2



                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).

       3.      Venue is proper in this district pursuant to section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), and section 301 of the LMRA, 29 U.S.C. § 185.

                                        THE PARTIES

       4.      Plaintiffs Trustees of the New Jersey B.A.C. Health Fund (the “Health Fund”) are

the employer and employee trustees of a labor-management trust fund organized and operated

pursuant to a trust agreement and various collective bargaining agreements in accordance with

Section 302 of the LMRA, 29 U.S.C. § 186. The Health Fund is an employee benefit plan within

the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), and a multiemployer plan within the

meaning of Section 3(37) of ERISA, 29 U.S.C. § 1002(37). The Health Fund maintains its

principal place of business at 14 Plog Road, Suite 2, Fairfield, New Jersey 07004.

       5.      Plaintiffs Trustees of the New Jersey B.A.C. Annuity Fund (the “Annuity Fund”)

are the employer and employee trustees of multi-employer, labor-management trust funds,

organized and operated pursuant to various collective bargaining agreements in accordance with

Section 302(c)(5) of the Taft-Hartley Act, 29 U.S.C. § 186(c)(5). The Annuity Fund is an employee

benefit plan within the meaning of Sections 3(2), 3(3) and 502(d)(1) of ERISA, 29 U.S.C. §§

1002(37) and 1145. The Annuity Fund maintains its principal place of business at 14 Plog Road,

Suite 2, Fairfield, New Jersey 07004.

       6.      Plaintiffs Trustees of the B.A.C. Local 4 of New Jersey Pension Fund (the “Local

4 Pension Fund”) are the employer and employee trustees of multi-employer, labor-management

trust funds, organized and operated pursuant to various collective bargaining agreements in



                                                2
 Case 2:19-cv-18553-MCA-SCM Document 1 Filed 09/30/19 Page 3 of 7 PageID: 3



accordance with Section 302(c)(5) of the Taft-Hartley Act, 29 U.S.C. § 186(c)(5). The Local 4

Pension Fund is an employee benefit plan within the meaning of Sections 3(2), 3(3) and 502(d)(1)

of ERISA, 29 U.S.C. §§ 1002(37) and 1145. The Local 4 Pension Fund maintains its principal

place of business at 14 Plog Road, Suite 2, Fairfield, New Jersey 07004.

       7.      Plaintiffs Trustees of the Bricklayers & Allied Craftworkers International Pension

Fund (the “International Pension Fund”) are the employer and employee trustees of a labor-

management trust fund organized and operated pursuant to a trust agreement and various collective

bargaining agreements in accordance with Section 302 of the LMRA, 29 U.S.C. § 186. The

International Pension Fund is an employee benefit plan within the meaning of Section 3(3) of

ERISA, 29 U.S.C. § 1002(3), and a multiemployer plan within the meaning of Section 3(37) of

ERISA, 29 U.S.C. § 1002(37). The International Pension Fund maintains its principal place of

business at 620 F Street, N.W., Washington, District of Columbia 20004.

       8.      Upon information and belief, Paramount Builders, Inc. (“Defendant” or

“Paramount”) is a corporation organized and established under the laws of the State of New Jersey.

At all relevant times, Paramount was an employer within the meaning of Section 3(5) of ERISA,

29 U.S.C. § 1002(5), and was an employer in an industry affecting commerce within the meaning

of Section 501 of the LMRA, 29 U.S.C. § 142. Paramount maintains its principal place of business

at 296 Oakwood Avenue, North Haledon, NJ 07508.

                                  STATEMENT OF FACTS

       9.      At all relevant times, Paramount was a party to a collective bargaining agreement

(“CBA”) with the Union.




                                                3
 Case 2:19-cv-18553-MCA-SCM Document 1 Filed 09/30/19 Page 4 of 7 PageID: 4



       10.     The CBA required Paramount, inter alia, to make specified hourly contributions to

the Funds in connection with all work performed in the trade and geographical jurisdiction of the

Union (“Covered Work”).

       11.     The CBA bound Paramount to Plaintiffs’ Trust Agreements and to Plaintiffs’

Statement of Policy for Collection of Employer Contributions (the “Collection Policy”).

       12.     The Collection Policy gives the Funds the authority to audit the books and records

of contributing employers to ensure compliance with their contribution obligations.

       13.     The Collection Policy further provides that “[i]n the event that an employer refuses

to permit an audit…the Funds may in their discretion determine that the employer’s monthly hours

subject to contributions for each month of the requested audit period are the highest number of

covered hours for any month during the requested audit period or for any month during the twelve

(12) months preceding the audit period, whichever monthly number of hours is greater.”

       14.     The Funds attempted to conduct an audit of Paramount’s books and records

covering the period January 1, 2017 through December 31, 2017 (the “Audit Period”).

       15.     Paramount failed to make the requested books and records available and otherwise

refused to submit to the audit.

       16.     Pursuant to the Collection Policy, the undersigned advised Paramount, by certified

mail return receipt requested and first class mail dated September 16, 2019, that if Paramount did

not agree to make its books and records available within seven (7) days of the letter, the Funds

would estimate audit findings and seek recovery thereof.

       17.     Thereafter, Paramount again failed to make available its books and records.

       18.     Pursuant to the Collection Policy, the Funds estimated Paramount’s monthly hours

based on the number of covered hours for any month during the twelve months preceding the Audit



                                                4
 Case 2:19-cv-18553-MCA-SCM Document 1 Filed 09/30/19 Page 5 of 7 PageID: 5



Period. As indicated on Paramount’s work history reports, the highest number of covered hours

for each month during the twelve months preceding the Audit Period were 896.5 hours.

       19.     Based on the foregoing, the Funds determined that Paramount owes contributions

in the estimated amount of $291,242.51 for the Audit Period.

       20.     Additionally, pursuant to the Collection Policy, Paramount is liable to the Funds

for the estimated delinquency, interest on the estimated delinquency at the rate of 10% per annum

compounded annually for the Local Funds and at the rate of 15% per annum compounded annually

for the International Pension Funds, and liquidated damages on the amount of any delinquent

contributions at a rate of 20%, plus reasonable attorneys’ fees and costs.

                                 FIRST CLAIM FOR RELIEF
                               (Breach of the CBA by Paramount)

       21.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       22.     At all relevant times, Paramount was a party to a CBA with the Union and

consequently bound to the terms and conditions of the Collection Policy.

       23.     Pursuant to the CBA and the Collection Policy, Paramount is required to comply

with the Funds’ request to audit its books and records.

       24.     Pursuant to the Collection Policy, in the event that an employer fails to comply with

an audit, the Funds are entitled to estimate the contributions owed as either (1) the highest number

of covered hours for any month during the requested audit period or (2) the highest number of

covered hours for any month during the twelve (12) months preceding the audit period, whichever

monthly number of hours is greater.

       25.     Paramount has violated the terms of the CBA by refusing to comply with the Funds’

request to audit its books and records.

                                                  5
 Case 2:19-cv-18553-MCA-SCM Document 1 Filed 09/30/19 Page 6 of 7 PageID: 6



       26.       Pursuant to the CBA and the Collection Policy, the Funds determined that

Paramount owes estimated contributions of $291,242.51.

       27.       Under the CBA and the documents and instruments governing the Funds,

Paramount is liable to the Funds for the total amount of contributions to be determined at trial,

interest thereon, liquidated damages, and all reasonable attorneys’ fees, expenses, and costs

incurred in prosecuting this suit.

                                 SECOND CLAIM FOR RELIEF
                                (Violation of ERISA by Paramount)

       28.       Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       29.       Section 515 of ERISA provides that “[e]very employer who is obligated to make

contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall, to the extent not inconsistent with law, make such

contributions in accordance with the terms and conditions of such plan or such agreement.” 29

U.S.C. § 1145.

       30.       At all relevant times, Paramount was a party to a CBA with the Union.

       31.       The CBA required Paramount to make specified hourly contributions to the Funds

in connection with all Covered Work.

       32.       Paramount has violated Section 515 of ERISA by failing to remit contributions to

the Funds for January 1, 2017 through December 31, 2017 in the estimated amount of $291,242.51.

       33.       Under Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), Paramount is liable to

the Funds for the total amount of contributions to be determined at trial, interest thereon, liquidated

damages, and all reasonable attorney’s fees, expenses, and costs incurred by Plaintiffs in

prosecuting this suit.

                                                   6
 Case 2:19-cv-18553-MCA-SCM Document 1 Filed 09/30/19 Page 7 of 7 PageID: 7



WHEREFORE, Plaintiffs respectfully request that this Court:

       (1)     Award judgment in favor of the Plaintiffs and against Paramount, in an amount to

be determined at trial, including a principal delinquency in the estimated amount of $291,242.51,

plus interest thereon, and liquidated damages;

       (2)     Award Plaintiffs all reasonable attorneys’ fees, expenses, and costs that they incur

in prosecuting this suit; and

       (3)     Award Plaintiffs such other and further relief as is just and proper.



Dated: New York, New York             Respectfully submitted,
       September 30, 2019
                                      VIRGINIA & AMBINDER, LLP


                                By:          /s/ Nicole Marimon
                                      Charles R. Virginia
                                      Nicole Marimon
                                      40 Broad Street, 7th Floor
                                      New York, NY 10004
                                      (212) 943-9080
                                      Attorneys for Plaintiffs




                                                 7
